Exhibit 10.2

 

THIS NOTE IS ISSUED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF
THE SECURITIES ACT OF 1933 (THE "ACT") AND QUALIFICATION PROVISIONS OF
APPLICABLE STATE SECURITIES LAWS. NEITHER IT NOR THE SHARES OF COMMON STOCK INTO
WHICH IT CAN BE CONVERTED CAN BE SOLD, HYPOTHECATED OR OTHERWISE TRANSFERRED
UNLESS REGISTERED PURSUANT TO THE ACT AND QUALIFIED UNDER APPLICABLE STATE LAW
OR, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO MAKER, AN EXEMPTION
THEREFROM IS AVAILABLE.

 

 

12% CONVERTIBLE NOTE

DUE AUGUST 3, 2018

 

Issue Date: 

August 3, 2017 

Principal: 

$400,000.00 

Conversion Rate Per Share: 

$0.55 

     

$400,000.00 

August 3, 2017 

           

THE PAYEE AND ANY ASSIGNEE, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE AND AGREE
THAT, UNDER THE PROVISIONS OF SECTION 4(e) OF THIS NOTE, FOLLOWING CONVERSION OF
A PORTION OF PRINCIPAL UNDER THIS NOTE, THE UNPAID AND UNCONVERTED PRINCIPAL
UNDER THIS NOTE MAY BE LESS THAN THE AMOUNT STATED ABOVE.

 

FOR VALUE RECEIVED, the undersigned, Digital Power Corporation, a California
corporation with offices at 49430 Lakeview Boulevard, Fremont, CA 94538
("Maker"), promises to pay to [●] with an address at [●] (including any
assignee, "Payee"), on August 3, 2018, except as otherwise provided below (the
"Maturity Date"), the principal amount of Four Hundred Thousand ($400,000.00)
Dollars in lawful money of the United States of America (the "Principal”)
together with all accrued interest.

 

Maker acknowledges that this Note has been issued at a 10% original issue
discount.

 

The amount due under this Note, including Principal and accrued but unpaid
interest on such Principal is convertible into shares of the Maker's common
stock, no par value (the "Common Stock"), all as set forth below. This Note
bears simple interest (the "Interest") at the annual rate of twelve percent
(12%) (the “Rate”), payable, in arrears, on the Interest Payment Dates (as
defined in Section 1 below), until the Principal and all accrued but unpaid
Interest (collectively the “Obligations”) are paid in full.

 

1.1     Interest.

 

1.1     Interest. Maker will pay Interest, in arrears, on the fifteenth day of
each January, April, July and October (the "Interest Payment Dates") commencing
on October 15, 2017. Interest on this Note will accrue from the most recent date
to which Maker has paid Interest or, if no Interest has been paid, from the date
of delivery of this Note. If an Interest Payment Date falls on a date that is
not a Business Day (as defined below), the Interest due on such day shall be
payable on the next succeeding Business Day. Interest will be computed on a
360-day year of twelve 30-day months. A “Business Day” is any day other than a
Saturday or a Sunday or a day on which commercial banking institutions in New
York, New York are authorized by law to be closed.

 

1.2     Prepayment. Upon 30 days’ written notice to Payee, Maker shall have the
right to prepay the Principal and accrued but unpaid Interest before the
Maturity Date. Payee shall have the right to exercise its conversion rights by
written notice sent to the Maker at least three (3) Business Days before the
proposed prepayment date.

 

 
1

--------------------------------------------------------------------------------

 

 

2.      Method of Payment. Maker will pay Principal and Interest in money of the
United States that at the time of payment is legal tender for the payment of
public and private debts. Maker may, however, pay Principal and Interest by its
check, subject to collection, payable in such money, provided such funds are
clear and available funds to the Payee on the date such payment is due. Maker
may mail an Interest check to Payee’s address as it first appears on this Note
or such other address as Payee shall give by notice to Maker. If less than the
then outstanding Principal is paid, this Note shall be surrendered only for
notation by Maker of the Principal payment made and returned to Payee. Anything
to the contrary notwithstanding, if Payee converts the Principal or any part of
the Principal of this Note as provided in Section 4 below, at Payee’s option,
Maker shall pay all then accrued but unpaid Interest in cash.

 

3.       No Security.     This Note is unsecured.

 

4.       Conversion.

 

(a)     Payee's right to Convert. Except as provided by the “Ownership
Limitation” as defined below in this Section 4(a) and compliance with Section
4(g)(iii) and Section 4(h) below, Payee shall have the right, at any time that
this Note is outstanding until the close of business on the day the Obligations
are paid in full, to cause the conversion (a “Conversion”) of all or any portion
(if such portion is Five Thousand ($5,000) Dollars or a whole multiple of Five
Thousand ($5,000) Dollars) of the Principal outstanding at the time such
Conversion is effected (the "Convertible Principal") into shares of Common Stock
(the "Conversion Shares"). The price for Conversion, subject to adjustment as
provided in Section 5 below, shall be Fifty-Five ($0.55) Cents per share (the
“Conversion Rate”). Maker will not issue a fractional share of Common Stock upon
Conversion but will instead will issue cash calculated to the nearest penny in
the amount equal to the fractional share times the closing price for a share of
the Maker’s Common Stock on the date of such conversion. Except as may be
provided in Section 4(b) below, anything to the contrary notwithstanding, in no
event shall Payee be entitled to convert any portion of this Note in excess of
that portion of this Note upon conversion of which the sum of (1) the number of
shares of Common Stock beneficially owned by Payee and Payee’s affiliates (other
than shares of Common Stock which may be deemed beneficially owned through the
ownership of the unconverted portion of the Note or the unexercised or
unconverted portion of any other of Maker’s securities subject to a limitation
on conversion or exercise analogous to the limitations contained herein) and (2)
the number of shares of Common Stock issuable upon the Conversion of the portion
of this Note with respect to which the determination of this proviso is being
made, would result in beneficial ownership by Payee and its affiliates of more
than 9.99% of the outstanding shares of Common Stock (“Ownership Limitation”).
Beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), and Regulations 13D-G
thereunder, provided, further, however, that the limitations on Conversion may
be waived by Payee upon, at the election of Payee, not less than 61 days’ prior
notice to Maker, and the provisions of the Ownership Limitation shall continue
to apply until such 61st day (or such later date, as determined by Payee, as may
be specified in such notice of waiver).

 

(b)     Manner of Conversion. Payee may exercise its Conversion right by
completing, executing and sending to Maker a completed and executed Note
Conversion Notice in the form attached as Annex A (the “Conversion Notice”)
stating the amount of the Convertible Principal to be converted and providing
the other information required in the Conversion Notice. Maker shall issue the
number of Conversion Shares into which the Convertible Principal is to be
converted in accordance with the Conversion Rate. If required by applicable
federal or state securities laws or regulations, Payee shall represent in
writing to Maker prior to the receipt of the Conversion Shares that Payee is
acquiring such Conversion Shares for investment only and not for resale or with
a view to the distribution thereof, and shall agree that any certificates
representing the Conversion Shares may bear a legend, conspicuously noting such
restriction, as Maker shall deem reasonably necessary or desirable to enable it
to comply with any applicable federal and/or state laws or regulations.

 

 
2

--------------------------------------------------------------------------------

 

 

(c)     Delivery of Certificates Upon Conversion. Certificates representing
Conversion Shares to be issued upon Conversion shall be transmitted by Maker’s
transfer agent (the “Transfer Agent”) to Payee (1) by crediting the account of
Payee’s prime broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission (“DWAC”) system if Maker is then a participant in
such system and there is an effective Registration Statement, as defined in
Section 6 below, permitting the issuance of the Conversion Shares to or resale
of the Conversion Shares by Payee or (2) if the Maker is not then a participant
in the DWAC system and there is not a current effective Registration Statement
covering the Conversion Shares to be issued, by physical delivery of
certificates representing the Conversion Shares, bearing the restrictive legends
required by Section 4(b) above if the Conversion Shares are otherwise not
publicly tradable or without such restrictive legends if the Conversion Shares
are otherwise publicly tradable, to the address specified by Payee in the
Conversion Notice by the date that is five (5) Business Days after the later of
(i) the delivery to Maker of the Conversion Notice or (ii) surrender of this
Note (such date, the “Underlying Share Delivery Date”).

 

(d)     Rights on Failure of Timely Delivery. If Maker fails to cause the
Transfer Agent to transmit to Payee a certificate or certificates representing
the Conversion Shares pursuant to Section 4(c) above by the Underlying Share
Delivery Date, then, (1) Payee will have the right to rescind such Conversion,
which will terminate on the earlier of the actual delivery of the Conversion
Shares or ten (10) Business Days after the Underlying Share Delivery Date; and
(2) Maker shall pay to Payee as liquidated damages and not as a penalty Two
Hundred Fifty ($250.00) Dollars for each day after the Underlying Share Delivery
Date that Maker fails to deliver the certificate or the certificates
representing the Conversion Shares pursuant to Section 4(c) above. In addition
to any other rights available to the Payee, if the Maker fails to cause the
Transfer Agent to transmit the Conversion Shares to the Payee via the DWAC
system or a certificate or certificates representing the Conversion Shares
pursuant to an exercise on or before the Underlying Share Delivery Date as
provided in Section 4(c) above, and if after such date the Payee is required by
its broker to purchase (in an open market transaction or otherwise) or the
Payee’s brokerage firm otherwise purchases, shares of Common Stock to deliver in
satisfaction of a sale by the Payee of the Conversion Shares that the Payee
anticipated receiving upon such exercise (a “Buy-In”), then the Maker shall (A)
pay to the Payee in cash the amount, if any, by which (x) the Payee’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (1) the
number of Conversion Shares that the Maker was required to deliver to the Payee
in connection with the exercise at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed, and (B) at the
option of the Payee, either reinstate the portion of the Conversion and
equivalent number of Conversion Shares for which such exercise was not honored
(in which case such exercise shall be deemed rescinded) or deliver to the Payee
the number of Conversion Shares that would have been issued had the Maker timely
complied with its exercise and delivery obligations. For example, if the Payee
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted Conversion with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (A) of the
immediately preceding sentence, the Maker shall be required to pay the Payee
$1,000. The Payee shall provide the Maker written notice indicating the amounts
payable to the Payee in respect of the Buy-In and, upon request of the Maker,
reasonable evidence of the amount of such loss. Nothing herein shall limit a
Payee’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Maker’s failure to timely deliver
Conversion Shares as required by this Note.

 

 
3

--------------------------------------------------------------------------------

 

 

(e)     Surrender of Note Upon Conversion. Upon a partial Conversion of this
Note, Payee shall not be required to physically surrender this Note to Maker.
Payee and Maker shall maintain records showing the Principal amount so converted
and the dates of such Conversions or shall use such other method, reasonably
satisfactory to Payee and Maker, so as not to require physical surrender of this
Note upon each such Conversion. In the event of any dispute or discrepancy, such
records of Payee shall, prima facie, be controlling and determinative in the
absence of fraud or manifest error. Notwithstanding the foregoing, if any
portion of this Note is converted, Payee may not transfer this Note unless Payee
first physically surrenders this Note to Maker, whereupon Maker will issue and
deliver upon the order of Payee a new Note of like tenor, registered as Payee
(upon payment by Payee of any applicable transfer taxes) may request,
representing in the aggregate the remaining unpaid Principal amount of this
Note.

 

(f)     Taxes on Conversion Shares. Maker will not charge or withhold any amount
for taxes or other costs upon issuance of Conversion Shares. As noted in Section
4(e) above, Maker shall not, however, be required to pay any tax which may be
payable in respect of any transfer involved in the issue and delivery of
Conversion Shares in any name other than that of Payee, and Maker shall not be
required to issue or deliver any certificates representing such Conversion
Shares unless and until the Payee (or the person in whose name such Conversion
Shares are to be issued) shall have paid to Maker the amount of such tax or
shall have established to the satisfaction of Maker that such tax has been paid.

 

(g)     Covenants of Maker Relating to Conversion. Maker covenants and agrees
that from and after the date hereof and until the date of repayment of all of
the Obligations, or Conversion of all of the Convertible Principal:

 

(i)     It shall reserve, free from preemptive rights, out of its authorized but
unissued shares of Common Stock, or out of shares of Common Stock held in its
treasury, sufficient shares to provide for the Conversion of this Note from time
to time as this Note is presented for Conversion;

 

(ii)     All Conversion Shares will upon issue be validly issued, fully paid and
non-assessable, free from all taxes, liens and charges with respect to the issue
thereof, and will not be subject to the preemptive rights of any shareholder of
Maker;

 

(iii)     If any Conversion requires registration with or approval of any
governmental authority under any federal or state law before such shares may be
validly issued upon Conversion, Maker will in good faith and as expeditiously as
possible endeavor to secure such registration or approval, as the case may be,
and Maker's obligation to deliver Conversion Shares shall be abated until such
registration or approval is obtained; provided, however, that this Note and the
Obligations shall remain outstanding unless paid in full until Maker delivers
the Conversion Shares and any then accrued but unpaid Interest to Payee and in
no event shall this Note be converted until Maker effects such delivery; and

 

(iv)     If, and thereafter so long as the Common Stock shall be listed on any
securities exchange, market or other quotation system, Maker will, if permitted
by the rules of such exchange, market or other quotation system, list and keep
listed and for sale so long as the Common Stock shall be so listed on such
exchange, market or other quotation system, upon official notice of issuance,
all issuable Conversion Shares and, in addition, if the rules of such exchange,
market or other quotation system require shareholder approval for the
authorization and/or issuance of the Conversion Shares, Maker will use its best
efforts to obtain such approval in a timely manner.

 

(h)     Exchange Listing; Shareholder Approval. Notwithstanding anything
contained herein to the contrary, Payee may not exercise its Conversion rights
until the NYSE Mkt has approved the additional listing of the Conversion Shares
and Maker’s shareholders have approved the potential issuance of the Conversion
Shares pursuant to Section 713 of the NYSE Mkt rules, if applicable. Maker will
take all action reasonably required to obtain such shareholder approval as soon
as possible if applicable.

 

 
4

--------------------------------------------------------------------------------

 

 

5.       Adjustment in Conversion Rate.

 

(a)     Adjustment for Change in Capital Stock. Except as provided in Section
5(l) below, if Maker shall (i) declare a dividend on its outstanding Common
Stock in shares of its capital stock, (ii) subdivide its outstanding Common
Stock, or (iii) issue any shares of its capital stock by reclassification of its
Common Stock (including any such reclassification in connection with a
consolidation or merger in which Maker is the continuing corporation), then in
each such case the Conversion privilege and the Conversion Rate in effect
immediately prior to such action shall be adjusted so that if this Note is
thereafter converted, Payee may receive the number and kind of shares which
Payee would have owned immediately following such action if Payee had converted
this Note immediately prior to such action. Such adjustment shall be made
successively whenever such an event shall occur. The adjustment shall become
effective immediately after the record date in the case of a dividend or
distribution and immediately after the effective date in the case of a
subdivision or reclassification. If, after an adjustment, Payee upon Conversion
of this Note may receive shares of two or more classes of capital stock of
Maker, Maker's Board of Directors shall determine, in good faith, the allocation
of the adjusted Conversion Rate between or among, as the case may be, the
classes of capital stock. After such allocation, the conversion privilege and
conversion rate of each class of capital stock shall thereafter be subject to
adjustment on terms comparable to those applicable to Common Stock in this
Section 5.

 

(b)     Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 5(a) above, if at any time Maker grants, issues or sells any rights to
purchase stock, warrants, securities or other property pro rata to all record
holders of any class of shares of Common Stock (the “Purchase Rights”), then
Payee will be entitled to acquire, upon the terms applicable to such Purchase
Rights, the aggregate Purchase Rights which Payee could have acquired if Payee
had held the number of shares of Common Stock acquirable upon complete
conversion of this Note (without regard to any limitations on exercise hereof,
including, without limitation, the Ownership Limitation) immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights (provided, however, to the extent that Payee’s right to
participate in any such Purchase Right would result in Payee exceeding the
Ownership Limitation, then Payee shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for Payee until such time, if ever, as
Payee’s right thereto would not result in Payee exceeding the Ownership
Limitation).

 

(c)     Action to Permit Valid Issuance of Common Stock. Before taking any
action that would cause an adjustment reducing the Conversion Rate below the
then par value, if any, of the shares of Common Stock issuable upon conversion
of the Note, Maker will take all corporate action which may, in the opinion of
its counsel, be necessary in order that Maker may validly and legally issue
shares of such Common Stock at such adjusted Conversion Rate.

 

(d)     Minimum Adjustment. No adjustment in the Conversion Rate shall be
required if such adjustment is less than 1% of the then existing Conversion
Rate; provided, however, that any adjustments which due to this Section 5(d) are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment. All calculations under this Section 5 shall be made to
the nearest cent or to the nearest one-hundredth of a share, as the case may be.
Anything to the contrary notwithstanding, Maker shall be entitled to make such
reductions in the Conversion Rate, in addition to those required by this Section
5(d), as it in its discretion shall determine to be advisable in order that any
stock dividends, subdivision of shares, distribution of rights to purchase stock
or securities, or distribution of securities convertible into or exchangeable
for stock hereafter made by Maker to its shareholders shall not be taxable.

 

 
5

--------------------------------------------------------------------------------

 

 

(e)     Referral of Adjustment. In any case in which this Section 5 shall
require that an adjustment in the Conversion Rate be made effective as of a
record date for a specified event (the “Conversion Event”), if this Note shall
have been converted after such record date, Maker may elect to defer until the
occurrence of the Conversion Event issuing to Payee the shares, if any, issuable
upon the Conversion Event over and above the shares, if any, issuable upon such
Conversion Event on the basis of the Conversion Rate in effect prior to such
adjustment; provided, however, that Maker shall deliver to Payee a due bill or
other appropriate instrument evidencing Payee’s right to receive such additional
shares upon the occurrence of the event requiring such adjustment.

 

(f)     Number of Shares. Upon each adjustment of the Conversion Rate as a
result of the calculations made in this Section 5, this Note shall thereafter
evidence the right to convert, at the adjusted Conversion Rate, that number of
Conversion Shares (calculated to the nearest one-hundredth) obtained by dividing
(i) the product obtained by multiplying the number of Conversion Shares issuable
upon Conversion of this Note prior to adjustment of the number of Conversion
Shares by the Conversion Rate in effect prior to adjustment of the Conversion
Rate by (ii) the Conversion Rate in effect after such adjustment of the
Conversion Rate.

 

(g)     When No Adjustment Required. No adjustment need be made for a
transaction referred to in Section 5 if Payee is permitted to participate in the
transaction on a basis no less favorable than any other party and at a level
that would preserve Payee’s percentage equity participation in the Common Stock
upon Conversion of this Note. No adjustment need be made for a change in the par
value of the Common Stock, or from par value to no par value or no par value to
par value. If this Note becomes convertible solely into cash, no adjustment need
be made thereafter.

 

(h)     Notice of Adjustment. Whenever the Conversion Rate is adjusted under
this Section 5, Maker shall promptly mail to Payee a notice of the adjustment
together with a certificate from Maker's Chief Financial Officer briefly stating
(i) the facts requiring the adjustment, (ii) the adjusted Conversion Rate and
the manner of computing it, and (iii) the date on which such adjustment becomes
effective. The certificate shall be evidence that the adjustment is correct,
absent fraud or manifest error.

 

(i)     Reorganization of Maker. If Maker and/or the holders of Common Stock are
parties to a merger, consolidation or a transaction in which (i) Maker transfers
or leases substantially all of its assets; (ii) Maker reclassifies or changes
its outstanding Common Stock; or (iii) the Common Stock is exchanged for
securities, cash or other assets; the person who is the transferee or lessee of
such assets or is obligated to deliver such securities, cash or other assets
shall assume the terms of this Note. If the issuer of securities deliverable
upon Conversion of this Note is an affiliate of the surviving transferee or
lessee corporation, that issuer shall join in such assumption. The assumption
agreement shall provide that the Payee may convert the Convertible Principal
into the kind and amount of securities, cash or other assets that Payee would
have owned immediately after the consolidation, merger, transfer, lease or
exchange if Payee had converted this Note immediately before the effective date
of the transaction. The assumption agreement shall provide for adjustments that
shall be as nearly equivalent as may be practical to the adjustments provided
for in this Section 5. The successor company shall mail to Payee a notice
briefly describing the assumption agreement. If this Section applies, Section
5(a) above will not apply.

 

 
6

--------------------------------------------------------------------------------

 

 

6.     Maker’s Covenant to Register the Conversion Shares. Maker covenants to
Payee that, within one hundred twenty (120) days after the date hereof, Maker
will file a registration statement to register the Conversion Shares under the
Act pursuant to a registration statement (a “Registration Statement”) filed with
the Securities and Exchange Commission (the “Commission”) and use its best
efforts to have the Registration Statement declared effective by the Commission
as soon as possible.

 

7.     Maker’s Covenants. Maker covenants and agrees that from and after the
date hereof and until the date of repayment in full of the Obligations, it shall
comply with the following conditions:

 

(a)     Payment of Secured Obligations. Maker will pay the indebtedness
evidenced by this Note according to its terms.

 

(b)     Maintenance of Existence and Conduct of Business. Maker shall, and shall
cause each of its subsidiaries to (A) do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
and rights; and (B) continue to conduct its business so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times.

 

(c)     Books and Records. Maker shall, and shall cause each of its
subsidiaries, to keep adequate books and records of account with respect to its
business activities.

 

(d)     Insurance. Maker shall, and shall cause each of its subsidiaries, if
any, to maintain insurance policies insuring such risks as are customarily
insured against by companies engaged in businesses and/or with property similar
to those operated and/or owned or leased by Maker or any such subsidiaries, as
the case may be, including but not limited to, insurance policies covering real
property. All such policies are to be carried with reputable insurance carriers
and shall be in such amounts as are customarily insured against by companies
with similar assets and properties engaged in a similar business.

 

(e)     Compliance with Law. Maker shall comply, and shall cause each of its
subsidiaries, to comply in all material respects with all federal, state, local
and foreign laws and regulations applicable to it or such subsidiaries, as the
case may be, which, if breached, would have a material adverse effect on Maker's
or such subsidiaries', as the case may be, business, prospects, operations,
properties, assets or condition (financial or otherwise).

 

(f)      Compliance with Applicable Securities Laws. Maker shall file, and shall
cause each of its subsidiaries, where applicable, to file all reports required
to be filed by applicable securities laws and regulations, and such filings
shall be accurate, timely filed and in full compliance with such securities laws
and regulations, and Maker shall continue, and shall cause each of its
subsidiaries, where applicable, to continue to be in full compliance with the
provisions of the Sarbanes Oxley act applicable to it.

 

(g)     Compliance with Material Agreements, Leases, Licenses and Financial
Obligations. All of the terms of each of Maker’s and/or its subsidiaries’ and
affiliates’, material agreements, leases, licenses and financial obligations
shall be complied with, and each of them shall be kept in full force and effect
in accordance with their respective terms.

 

(h)     Taxes and Assessments. Maker will and will cause all of its subsidiaries
to (a) file all tax returns and appropriate schedules thereto that are required
to be filed under applicable law, prior to the date of delinquency, (b) pay and
discharge all taxes, assessments and governmental charges or levies imposed upon
Maker or any of its subsidiaries, upon its income and profits or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and (c) pay all taxes, assessments and governmental charges or levies that, if
unpaid, might become a lien or charge upon any of its or of its subsidiaries
properties.

 

 
7

--------------------------------------------------------------------------------

 

 

(i) Notice of Default. Maker will give written notice to Payee of the occurrence
of any Event of Default (as defined below) under this Note promptly upon the
occurrence thereof.

 

(j) Obligation to Continue Filing Public Reports and Maintain Exchange Listing.
Maker will not, without the prior written consent of Payee, take any action that
will relieve it from its obligation to continue to file reports pursuant to the
Exchange Act or any other applicable federal or state securities law or result
in the delisting of the Common Stock from the NYSE Mkt.

 

8.      Reorganization of Maker. If Maker is party to a merger, consolidation or
a transaction in which it is not the surviving or continuing entity or transfers
or leases all or substantially all of its assets, the person who is the
surviving or continuing entity or is the transferee or lessee of such assets
shall assume the terms of this Note and the Obligations.

 

9.      Events of Defaults. The occurrence or existence of any one or more of
the following events or conditions (regardless of the reasons therefor) shall
constitute an "Event of Default" hereunder:

 

(a)     Maker shall fail to make any payment of Principal or Interest when due
and payable or declared due and payable pursuant to the terms hereof and such
failure shall remain uncured for a period of ten (10) days thereafter;

 

(b)     Maker shall fail at any time to be in material compliance with any of
the covenants set forth in Section 7 of this Note, or shall fail at any time to
be in material compliance with or neglect to perform, keep or observe any of the
provisions of this Note to be complied with, performed, kept or observed by
Maker and such failure shall remain uncured for a period of thirty (30) days
after notice thereof has been given by Payee to Maker;

 

(c)     Any representation or warranty made in this Note by Maker shall be
untrue or incorrect in any material respect as of the date when made or deemed
made;

 

(d)     Any money judgment, writ or warrant of attachment, or similar process
not covered by insurance in excess of Two Hundred Fifty Thousand ($250,000)
Dollars in the aggregate shall be entered or filed against Maker or any of its
subsidiaries or any of their properties or other assets and shall remain unpaid,
unvacated, unbonded or unstayed for a period of thirty (30) days;

 

(e)     Maker or any of its subsidiaries shall make an assignment for the
benefit of creditors or shall be unable to pay its debts as they become due;

 

(f)     Maker or any of its subsidiaries shall have received a written notice of
default related to any material agreement to which it is a party and such act of
default shall remain uncured after any applicable cure period;

 

(g)     Maker entering into or consummating any Change in Control, as defined at
the end of this Section 9, without either Payee’s prior written consent or the
simultaneous payment in full of all Obligations;

 

(h)     Maker’s liquidation, dissolution, or other termination;

 

(i)     Any material adverse change in the Maker’s business, operations, assets,
liabilities, prospects for repayment, properties, condition (financial or
otherwise) or results of operations, or any of its subsidiaries, or any
litigation or governmental proceeding or investigation brought or threatened
against Maker or any of its subsidiaries, or any executive officer or key
employee of Maker or any of its subsidiaries, which materially adversely affects
the business, operations, assets, liabilities, prospects for repayment,
properties, condition (financial or otherwise) or results of operations of Maker
or any of its subsidiaries;

 

 
8

--------------------------------------------------------------------------------

 

 

(j)     A case or proceeding shall have been commenced against Maker or any of
its subsidiaries (each a “Proceeding Company”) in a court having competent
jurisdiction seeking a decree or order in respect of a Proceeding Company (A)
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other applicable federal, state or foreign bankruptcy or other
similar law; (B) appointing a custodian, receiver, liquidator, assignee, trustee
or sequestrator (or similar official) of a Proceeding Company, or any of its
properties; or (C) ordering the winding-up or liquidation of the affairs of a
Proceeding Company, and such case or proceeding shall remain unstayed or
undismissed for a period of thirty (30) consecutive days or such court shall
enter a decree or order granting the relief sought in such case or proceeding;
or

 

(k)     A Proceeding Company shall (A) file a petition seeking relief under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other applicable federal, state or foreign bankruptcy or other similar law;
or (B) consent to the institution of proceedings thereunder or to the filing of
any such petition or to the appointment of or the taking of possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of such Proceeding Company, or any of its properties.

 

“Change in Control” means the occurrence of any of the following events: (i) Any
Person, other than Maker, its affiliates or any Maker employee benefit plan
(including any trustee of such plan acting as trustee), is or becomes the,
directly or indirectly, of Maker’s securities representing more than fifty
percent (50%) of the combined voting power of the then outstanding securities
entitled to vote generally in the election of Maker’s directors (“Voting
Securities”); or (ii) Individuals who constitute Makers Board of Directors (the
“Incumbent Directors”), as of the beginning of any twenty-four (24) month period
commencing with the date hereof, cease for any reason to constitute at least a
majority of the directors. Notwithstanding the foregoing, any individual
becoming a director subsequent to the beginning of such period, whose election
or nomination for election by Maker’s shareholders, was approved by a vote of at
least two-thirds (2/3) of the directors then comprising the Incumbent Directors,
shall be considered an Incumbent Director; or (iii) Consummation by Maker of a
recapitalization, reorganization, merger, consolidation or other similar
transaction (a “Business Combination”), with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of Maker’s voting securities (the “Voting Securities”) immediately prior to such
Business Combination (the “Incumbent Shareholders”) do not, following
consummation of all transactions intended to constitute part of such Business
Combination, beneficially own, directly or indirectly, fifty percent (50%) or
more of the Voting Securities of the corporation, business trust or other entity
resulting from or being the surviving entity in such Business Combination (the
“Surviving Entity”), in substantially the same proportion as their ownership of
such Voting Securities immediately prior to such Business Combination; or (iv)
Consummation of a complete liquidation or dissolution of Maker, or the sale or
other disposition of all or substantially all of Maker’s assets, other than to a
corporation, business trust or other entity with respect to which, following
consummation of all transactions intended to constitute part of such sale or
disposition, more than fifty percent (50%) of the combined Voting Securities is
then owned beneficially, directly or indirectly, by the Incumbent Shareholders
in substantially the same proportion as their ownership of the Voting Securities
immediately prior to such sale or disposition. For purposes of this definition,
the following terms shall have the meanings set forth as follows: (A)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and (B) “Person” shall have the meaning as used in Sections 13(d)
and 14(d) of the Exchange Act.

 

 
9

--------------------------------------------------------------------------------

 

 

10.       Remedies.

 

10.1     Acceleration and Rights. Upon the occurrence of any Event of Default,
the Obligations will be immediately due and payable in full and Payee at any
time thereafter may at its option accelerate the maturity of the Obligations.
Upon the occurrence of any such Event of Default, Payee will have the following
rights and remedies:

 

10.2     Remedies Cumulative, No Waiver. No right, power or remedy conferred
upon or reserved to Payee by this Note is intended to be exclusive of any other
right, power or remedy, but each and every such right, power and remedy will be
cumulative and concurrent and will be in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law, in equity or by
statute. No delay or omission by Payee to exercise any right, power or remedy
accruing upon the occurrence of any Event of Default will exhaust or impair any
such right, power or remedy or will be construed to be a waiver of any such
Event of Default or an acquiescence therein, and every right, power and remedy
given by this Note to Payee may be exercised from time to time and as often as
may be deemed expedient by Payee.

 

10.3     Proceeds of Remedies. Any or all proceeds resulting from the exercise
of any or all of the foregoing remedies will be applied as set forth herein
providing the remedy or remedies exercised; if none is specified, or if the
remedy is provided by this Note, then as follows:

 

 

(i)

First, to the costs and expenses, including reasonable attorneys’ fees, incurred
by Payee in connection with the exercise of its remedies;

 

 

(ii)

Second, to the expenses of curing the default that has occurred, if Payee, in
its reasonable discretion, incurs expenses to cure the default that has
occurred, including maintaining the services of a monitor;

 

 

(iii)

Third, to the payment of the Obligations, including but not limited to the
payment of the principal of and interest on the indebtedness evidenced by this
Note, in such order of priority as Payee will determine in its sole discretion;
and

 

 

(iv)

Fourth, the remainder, if any, to Maker or to any other person lawfully
thereunto entitled.

 

If any deficiency remains after the payments as set forth above, Maker shall
remain liable to Payee for such deficiency.

 

11.     Limitation of Interest Payments. Nothing contained in this Note or in
any other agreement between Maker and Payee requires Maker to pay or Payee to
accept Interest in an amount that would subject Maker to any penalty or
forfeiture under applicable law. In no event shall the total of all charges
payable hereunder, whether of Interest or of such other charges that may or
might be characterized as interest, exceed the maximum rate permitted to be
charged under the laws of the commonwealth of Pennsylvania or any other state or
domestic or other jurisdiction in which either Maker or Payee may be located or
may conduct business or the laws of any state or other jurisdiction applicable
to this Note. Should Payee receive any payment, which is or would be more than
that permitted to be charged under such laws, such payment shall have been and
shall be deemed to have been made in error and shall automatically be applied to
reduce the Principal outstanding on this Note.

 

 
10

--------------------------------------------------------------------------------

 

 

12.     Miscellaneous.

 

(a)     Effect of Forbearance. No forbearance, indulgence, delay or failure to
exercise any right or remedy by Payee with respect to this Note shall operate as
a waiver or as an acquiescence in any default.

 

(b)     Effect of Single or Partial Exercise of Right. No single or partial
exercise of any right or remedy by Payee shall preclude any other or further
exercise thereof or any exercise of any other right or remedy by Payee.

 

(c)     Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the
internal laws of the State of California applicable to contracts made and to be
performed entirely within such State. Any action, suit or proceeding in
connection with this Note may be brought against Maker in a federal or state
court of record located in Santa Clara County, California, and Maker and Payee
each agrees to submit to the personal jurisdiction of such court and waives any
objection which either may have, based on improper venue or forum non
conveniens, to the conduct of any proceeding in any such court and waives
personal service of any and all process upon it, and consents that all such
service of process be made by mail or messenger directed to it at the address
referred to in Section 12(g) below and that service so made shall be deemed to
be completed upon the earlier of actual receipt or five (5) days after the same
shall have been posted to its address.

 

(d)     Headings. The headings and captions of the various paragraphs herein are
for convenience of reference only and shall in no way modify any of the terms or
provisions of this Note.

 

(e)     Loss, Theft, Destruction or Mutilation. Upon receipt by Maker of
evidence reasonably satisfactory to it of loss, theft, destruction or mutilation
of this Note, Maker shall make and deliver or caused to be made and delivered to
Payee a new Note of like date and tenor in lieu of this Note.

 

(f)     Modification of Note or Waiver of Terms Thereof. No modification or
waiver of any of the provisions of this Note shall be effective unless in
writing and signed by Maker and Payee and then only to the extent set forth in
such writing, or shall any such modification or waiver be applicable except in
the specific instance for which it is given. This Note may not be discharged
orally but only in writing duly executed by Payee.

 

(g)     Notice. All offers, acceptances, notices, requests, demands and other
communications under this Note shall be in writing and, except as otherwise
provided herein, shall be deemed to have been given only: (i) when delivered in
person; (ii) one (1) day after deposit with a nationally recognized overnight
courier service; or, (iii) five (5) days after having been mailed by certified
or registered mail prepaid, to the parties at their respective addresses first
set forth above, or at such other address as may be given in writing in future
by either party to the other. Notice may also be given via electronic or
facsimile transmission to a party who provides such party’s fax number or email
address to the other party and shall be deemed to have been given if receipt
thereof is confirmed by the recipient.

 

(h)     Transfer. This Note shall be transferable only on the books of Maker
upon delivery thereof duly endorsed by Payee or by Payee’s duly authorized
attorney or representative, or accompanied by proper evidence of succession,
assignment, or authority to transfer. In all cases of transfer by an attorney,
executor, administrator, guardian, or other legal representative, duly
authenticated evidence of its or its authority shall be produced. Upon any
registration of transfer, Maker shall deliver a new Note or Notes to the person
entitled thereto. Notwithstanding the foregoing, Maker shall have no obligation
to cause this Note to be transferred on its books to any person if, in the
reasonable opinion of counsel to Maker, such transfer does not comply with the
provisions of the Act and the rules and regulations thereunder and/or applicable
state securities laws.

 

 
11

--------------------------------------------------------------------------------

 

 

(i)     Presumptions. Maker hereby represents and acknowledges that in
connection with the negotiation of this Note it has been represented by its own
counsel, who has reviewed this Note and advised it as to the legal significance
and consequences of entering into this Note and has participated in the drafting
hereof. Therefore, this Note shall be construed without regard to any
presumption or rule requiring that it be construed against any one party causing
this Note or any part hereof to be drafted.

 

(j)     Waivers.

 

(a)     Waiver of Trial by Jury. To the extent not prohibited by applicable law,
MAKER and PAYEE hereby waive their respective rights to a jury trial of any
claim or cause of action based upon or arising out of any of THIS NOTE or any of
the transactions contemplated herein, including contract claims, tort claims,
breach of duty claims and all other common law or statutory claims. Each party
recognizes and agrees that the foregoing waiver constitutes a material
inducement for it to enter into this NOTE. Each party represents and warrants
that it/HE has reviewed this waiver with its/HIS legal counsel and that it/HE
knowingly and voluntarily waives its/HIS jury trial rights following
consultation with legal counsel.

 

(b)     Marshaling of Assets. Borrower hereby waives, to the extent permitted by
law, the benefit of all appraisal, valuation, stay, extension, reinstatement and
redemption laws now in force and those hereafter in force and all rights of
marshaling in the event of any sale hereunder of the Collateral by Lender or any
part or any interest therein.

 

(k)     Successors and Assigns. This Note shall be binding upon Maker, its
successors, assigns and transferees, and shall inure to the benefit of and be
enforceable by Payee and Payee’s successors and assigns.

 

(l)     Severability. If one or more of the provisions or portions of this Note
shall be deemed by any court or quasi-judicial authority to be invalid, illegal
or unenforceable in any respect, the invalidity, illegality or unenforceability
of the remaining provisions, or portions of provisions contained herein shall
not in any way be affected or impaired thereby.

 

(m)     Gender. The use herein of the masculine pronouns or similar terms shall
be deemed to include the feminine and neuter genders as well and vice versa and
the use of the singular pronouns shall be deemed to include the plural as well
and vice versa.

 

IN WITNESS WHEREOF, Maker has caused this Note to be executed on its behalf by
an officer thereunto duly authorized as of the date set forth above.

 

 

Digital Power Corporation 

 

A California corporation 

 

 

 
By:                                                                                            
          Amos Kohn, President and Chief Executive Officer

 

 
12

--------------------------------------------------------------------------------

 

 

Agreed and Accepted:

 

[●]

 

By: ___________________________

 

 
13

--------------------------------------------------------------------------------

 

 

ANNEX A

  

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 12% Convertible
Note due August 3, 2018 of Digital Power Corporation, a California corporation
(the “Company”), into shares of Company common stock (the “Common Stock”),
according to the conditions hereof, as of the date written below. If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.

 

 

Conversion calculations:

 

Date to Effect Conversion: 

 

                                           

Principal Amount of Debenture to be Converted: 

 

                                            

Conversion Rate: 

 

                                            

Number of shares of Common Stock to be issued: 

 

                                            

 

 

 

 

 

 

Signature:                                              

 

 

Name:

 

 

 

 

 

Address for Delivery of Common Stock Certificates: 

 

 

 

 

 

                                                              

 

 

                                                              

 

 

                                                              

 

 

 

 

 

Or           DWAC Instructions:           Broker No:                            
    Account No:                                                

 

 

1